Citation Nr: 0816665	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for residuals of injured feet, now claimed as a 
left foot disability.

2.  Entitlement to service connection for a left foot 
disability.



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  The RO determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for residuals of injured feet, now claimed 
as a left foot disability, had been received but denied the 
de novo issue of entitlement to service connection for this 
condition.

Although the RO has reopened the previously denied claim for 
service connection for residuals of injured feet, the Board 
is required to address this particular issue (e.g., the new 
and material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which 
holds that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim for service 
connection for residuals of injured feet has been received, 
the Board will proceed, in the following decision, to 
adjudicate this new and material issue in the first instance.

The Board has determined that new and material evidence 
sufficient to reopen the claim has been received.  The issue 
of entitlement to service connection for a left foot 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for further 
development before readjudicating the claim on the underlying 
merits.  VA will notify the appellant if further action is 
required.

FINDINGS OF FACT

1.  In an October 1980 decision, the RO in Atlanta, Georgia 
denied service connection for residuals of injured feet.  
Following receipt of notification of that determination, the 
veteran did not initiate a timely appeal of the denial, and 
the decision became final.

2.  The evidence received since the RO's October 1980 denial 
of service connection for residuals of injured feet, now 
claimed as a left foot disability, includes a medical opinion 
suggestive of a link between current disability and service.   


CONCLUSIONS OF LAW

1.  The RO's October 1980 decision that denied service 
connection for residuals of injured feet is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).

2.  The evidence received since the RO's October 1980 
determination is new and material, and the claim for service 
connection for residuals of injured feet, now claimed as a 
left foot disability, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the new and material aspect of the veteran's claim for 
entitlement to service connection for a left foot disability, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.

Analysis - New and Material Evidence

Evidence of record at the time of the October 1980 RO 
decision included service medical records that showed a 
complaint of a sore foot and removal of a corn under his left 
foot.  The veteran was also treated for a callous on the sole 
of his foot, although it is not indicated which foot.  The 
report of his July 1959 separation examination reveals normal 
feet.  As there was no evidence of a current, chronic foot 
disorder, the RO denied service connection for residuals of 
injured feet.  The veteran did not appeal this decision to 
the Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

In August 2004, the RO received the veteran's claim for 
benefits for a left foot disorder.  

At the time of the October 1980 RO decision, there was no 
evidence of a current, chronic foot disorder.  Additional 
evidence received since that earlier decision now includes 
such evidence.  Specifically, in a July 2004 private medical 
report, the veteran was diagnosed with the following left 
foot conditions: equinus deformity, posterior tibial tendon 
dysfunction, degenerative joint disease of the midfoot and 
rear foot joints, neuritis of the deep peroneal nerve.  In 
addition, the physician included comments that the veteran's 
problems were a result of an old injury the veteran claimed 
he sustained in service.  The injury was described in the 
following manner:  "When the patient was in the military he 
was marching for 20 miles and that was in 1957."   

This medical evidence is clearly probative because, for the 
first time, competent evidence of a current, chronic left 
foot disability has been presented.  Further, the evidence 
reflects an express opinion associating the veteran's left 
foot conditions to his service.  Thus, the Board finds that 
the additional evidence received since the last prior final 
denial of service connection for residuals of injured feet 
raises a reasonable probability of substantiating the claim 
for service connection.  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for a left foot 
disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).


ORDER

The petition to reopen the claim for service connection for a 
left foot disability is granted, subject to further 
development of the claim on remand.


REMAND

At his July 2004 consultation with the private physician, the 
veteran complained of pain on the bottom of his left foot.  
He reported that he first experienced pain in 1957 while 
marching 20 miles in the military.  It appears that the 
physician's opinion linking the veteran's left foot deformity 
to his active service was based entirely on this information.  
As such, it would appear the injury this physician understood 
as occurring in service was "marching."  Since that is 
nothing more than formal walking, it raises the question as 
to why walking between 1956 and 1959, would have such 
significance as compared to walking that would have occurred 
between 1938 and 1955, and from 1959 to 2004.  This should be 
clarified on VA examination.  In addition, that will provide 
an examiner an opportunity to review all the veteran's 
service medical records, which the private physician 
apparently did not have an opportunity to do.  

Additionally, the veteran has reported pertinent treatment at 
a VA Medical Center in Georgia since July 2003.  No reports 
of VA treatment are of record, and no attempt appears to have 
been made to obtain these records.  Such an attempt should be 
made on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain all 
copies of orthopedic treatment at VA 
Medical Centers in Georgia since July 
2003.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative 
response if records are not available.

2. Thereafter, the veteran should be 
scheduled for a VA orthopedic examination.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted, and 
for each diagnosed left foot disability, 
the examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that it is related 
to service, including the in-service 
complaint of a sore foot and corn under 
his left foot.  A complete rationale 
should be provided for all opinions 
expressed.  In offering this opinion the 
examiner should reference the comments by 
Dr. Praya Mam, and discuss the impact, if 
any, of in-service marching on current 
disability.  If in service marching is 
considered to have played a role in 
current disability, how marching differs 
from any walking the veteran would have 
done prior to and since service should be 
addressed.   

3. Following completion of the above, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


